Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-48 are allowed. 
Examiner’s Statement of Reason for Allowance

The following is an examiner's statement of reasons for allowance: 
Re claims 21, 28, 35 and 42. The prior art fails to disclose a computer-implemented method for a blockchain-based service, comprising: collecting appearance data of a vehicle as collected appearance data, the vehicle capable of accessing, as a member, a blockchain; registering, in a distributed database associated with the blockchain, the appearance data as an identity of the vehicle; associating the appearance data with an account address of the vehicle in the blockchain; detecting, by a member node device in the blockchain, a traffic congestion event that is related to the vehicle; receiving a target transaction initiated by the member node device in the blockchain, wherein the target transaction comprises the appearance data of the vehicle that is collected by the member node device and traffic congestion event information that is related to the traffic congestion event; invoking a smart contract that corresponds to the traffic congestion event information; identifying the account address of the vehicle based on the appearance data of the vehicle that is collected by the member node device; and executing, based on the account address of the vehicle, right-of-way yielding logic stated in the smart contract.

The prior arts of record: Tran et al (Tran hereinafter, US PUB: 2018/0117446) discloses using smart contracts to facilitate secure operation (see the abstract). While Tran discloses a smart contract and the selection of appropriate contract template, Tran does not disclose a smart contract that corresponds to the traffic congestion event information; identifying the account address of the vehicle based on the appearance data of the vehicle that is collected by the member node device; and executing, based on the account address of the vehicle, right-of-way yielding logic stated in the smart contract.
No secondary prior art has been found to compensate for the incomplete teachings of Tran.

4. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697